Citation Nr: 9920230	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cancer surgery.

2.  Service connection for the cause of the veteran's death.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S. E., G. E., and L. B. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

On a Department of Veterans Affairs (VA) Form 9 filed in July 
1998, the appellant indicated her desire to appear personally 
at a hearing before a Member of the Board of Veterans' 
Appeals (Board) at the local office of the VA.  She repeated 
that request in documents filed in August 1998 and June 1999.  
The appellant appeared and testified at a hearing before a 
hearing officer in September 1998.  However, she may also 
have a hearing before a Member of the Board.  The file 
contains no indication that she has withdrawn her request for 
hearing before a Member of the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


